Case 7:20-cv-02247-VB-LMS Document 19 Filed 07/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i ie ts ae ne me rh et tA tt 8 SO x
CERIOUS McCRAY, ;
Petitioner,
ORDER
v.
20 CV 2247 (VB) (LMS)
ADRIAN H. ANDERSON,
Sheriff of Dutchess County Jail,
Respondent.
ponte eee cece ene ene eee enn e ne ee eee ence cee eneecene x

Petitioner, who is proceeding pro se and in forma pauperis, moves for reconsideration of
the Court’s Order dated June 22, 2020 (Doc. #15), denying petitioner’s motions (Docs. ##12, 13)
for default judgment and for a hearing on same. (See Docs. ##16, 17).

The motion for reconsideration (Docs. #16, 17) is DENIED.

“To prevail on a motion for reconsideration, the movant must demonstrate ‘an
intervening change of controlling law, the availability of new evidence, or the need to correct a
clear error or prevent manifest injustice.’” Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154
F, Supp. 2d 696, 701 (S.D.N.Y. 2001). Such a motion should be granted only when the Court has
overlooked facts or precedent that might have altered the conclusion reached in the earlier
decision. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also Local Civil
Rule 6.3. The motion must be “narrowly construed and strictly applied in order to discourage
litigants from making repetitive arguments on issues that have been thoroughly considered by the
court.” Range Rd. Music, Inc., v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.
2000). Further, the motion “may not advance new facts, issues, or arguments not previously
presented to the court.” Randell v. United States, 64 F.3d 101, 109 (2d Cir. 1995). This
limitation ensures finality and “prevent[s] the practice of a losing party examining a decision and
then plugging the gaps of a lost motion with additional matters.” Carolco Pictures Inc. v. Sirota,
700 F. Supp. 169, 170 (S.D.N.Y. 1988).

 

Having carefully reviewed its earlier decision and petitioner’s instant motion, the Court
concludes it did not overlook facts or precedent that might have altered its conclusions respecting
petitioner’s meritless motions for default judgment and a hearing. Simply, there are no credible
allegations or evidence in the record to support petitioner’s claims that he is entitled to default
judgment because respondent never served petitioner with an answer to the petition, filed a
fraudulent proof of service of the answer, and has conspired in bad faith to deprive petitioner of
his mail. Moreover, petitioner’s submission inappropriately advances new issues and arguments
not previously presented to the Court, which is improper on a motion for reconsideration.

However, petitioner claims he never received by mail respondent’s answer to the petition
and supporting documents. (See Docs. ##9, 10). Accordingly, it is HEREBY ORDERED:

1
Case 7:20-cv-02247-VB-LMS Document 19 Filed 07/14/20 Page 2 of 2

1. By July 21, 2020, respondent shall re-serve petitioner with copies of his answer and
supporting documents, and shall file proof of service of same.

2. Petitioner’s reply, if any, to respondent’s answer must be filed and served by August
30, 2020.

This case remains referred to the magistrate judge for consideration of petitioner’s habeas
corpus petition.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962),

 

Chambers will mail a copy of this Order to petitioner at the address on the docket.
The Clerk is instructed to terminate the motions. (Docs. ##16, 17).

Dated: July 14, 2020
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
